Citation Nr: 0506845	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-02 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than January 29, 
1987 for the grant of service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARINGS ON APPEAL

Appellant and R.G.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).  

Procedural history

Appellant (the veteran) had active service from June 1973 to 
June 1977.  

The veteran was granted service connection for a low back 
disorder in a June 1989 rating decision and was assigned a 
noncompensable disability rating, effective from January 29, 
1987, the date his claim was received.  In September 2001, 
the veteran requested "back pay" dating to his initial 
request "made in Kerryville Texas."  At that time, the 
veteran did not identify the date from which he believed he 
was entitled to service-connected benefits.  In an April 2002 
rating decision, the RO assigned an increased 10 percent 
disability rating effective from January 29, 1987, but did 
not address the earlier effective date claim.  The veteran 
disagreed with the April 2002 rating decision, and 
specifically requested an effective date in 1979.  The appeal 
was perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in January 2003.  

The veteran testified at a BVA Travel Board hearing in 
December 2004.  The transcript of the hearing is associated 
with the veteran's claim folder.

Issues not on appeal

The Board observes that in the August 2001 rating decision 
the RO denied the veteran's claim of entitlement to a total 
disability rating based on individual unemployability due to 
service connected disabilities (TDIU).  The veteran disagreed 
with that denial, and a Statement of the Case (SOC) was 
prepared in September 2002.  The veteran did not perfect his 
appeal within the remainder of the time allowed.  See 
38 C.F.R. § 20.302 (2004).  In a March 2003 rating decision, 
the RO granted TDIU, limited to the period from December 29, 
1995 to August 1, 1997.  The RO deferred the issue of 
entitlement to TDIU prior to December 29, 1995 for 
extraschedular evaluation.  Although an appeal was never 
perfected as to the issue, the RO prepared a Supplemental 
Statement of the Case (SSOC) in October 2003, denying a TDIU 
prior to December 29, 1995.  The veteran did not disagree 
with that decision.  In an October 2004 rating decision, the 
RO granted a TDIU, effective from August 20, 2004, but did 
not address the question of entitlement prior to December 29, 
1995.  Nevertheless, as indicated above, the Board concludes 
that such an issue is not on appeal.  The veteran has never 
asserted that the issue was appealed; his representative did 
not address the issue in written argument; and, the issue was 
not certified to the Board by the RO.  Accordingly, the Board 
will not address it further.

Also in the August 2001 rating decision, the RO assigned an 
increased 60 percent rating for the veteran's service-
connected cervical and thoracic spine disorder.  The veteran 
disagreed with the August 2001 rating decision and a SOC was 
prepared in March 2003.  The veteran did not perfect his 
appeal within the remainder of the time allowed.  See 
38 C.F.R. § 20.302 (2004).  Similarly, in a January 2004 
rating decision, the RO denied the veteran's claim of 
entitlement to service connection for an erectile 
dysfunction.  The veteran disagreed with the January 2004 
rating decision and a SOC was prepared in October 2004.  The 
veteran did not perfect his appeal within the remainder of 
the time allowed.  Accordingly, those issues are not within 
the Board's jurisdiction and they will be addressed no 
further.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDING OF FACT

A claim for entitlement to service connection for a low back 
disorder was not received prior to January 29, 1987.


CONCLUSION OF LAW

Entitlement to an effective date prior to January 29, 1987, 
for the grant of service connection for a low back disorder 
is denied as a matter of law.  38 U.S.C.A. §§ 5101(a), 
5110(a) (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 
3.400(b) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an effective date 
earlier than January 29, 1987 for the grant of service 
connection for a low back disorder. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  

Apart from the merits of the appeal, the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim.  See Holliday 
v. Principi, 14 Vet. App. 282-83 (2001).  For reasons 
expressed immediately below, the Board finds that resolution 
of the issue on appeal is based on the operation of law and 
that the VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(the Court) held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  The Board finds 
that such is the case as to the issue here on appeal.  As 
explained below, this issue does not involve a dispute as to 
the facts surrounding the veteran's claim, but whether the 
law allows for an earlier effective date based on those 
facts.  Therefore, based on the Court's decision in Manning, 
the Board concludes that the veteran's claim is not subject 
to the provisions of the VCAA.  

Notwithstanding the fact that the VCAA appears to be 
inapplicable in this case, the veteran has been accorded 
ample opportunity to present evidence and argument as 
required by the Court's jurisprudence in general.  See also 
38 C.F.R. § 3.303 (2004).  The veteran was afforded a hearing 
before the RO and before the undersigned Veteran's Law Judge.  

Pertinent law and regulations 

Effective dates - in general 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2004).

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).

For service connection claims, the effective date is the day 
after separation from service or the date entitlement arose, 
if the claim is received within one year of separation from 
service, otherwise the general rule applies.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2004).

Analysis

The pertinent factual background has been set forth in the 
Introduction.  In short, the veteran initially claimed 
entitlement to service connection for a low back disorder on 
January 29, 1987.  The RO ultimately granted service 
connection as of that date.

The veteran does not appear to contend that he filed a claim 
prior to January 1987.  In his January 2003 RO hearing, he 
stated that in 1978 he spoke with a gentleman from a service 
organization, who told him he could file a claim, "but 
basically he blew me off.  He said he didn't think it would 
do any good."  Similarly, in the December 2004 hearing, the 
veteran stated that a VA doctor told him that he should file 
a claim, but a service organization representative told him 
that it probably would not do him any good to file a claim.  
Instead, the veteran's essential contention is that he was 
treated for back complaints in the service, and that he 
subsequently received treatment for back symptoms from VA, 
after separation, in 1978.  He contends that the effective 
date for the grant of service connection should be assigned 
from the time he sought treatment after service.  

The Board notes initially that the RO made efforts to obtain 
the veteran's VA outpatient treatment records when he 
initially filed his claim in 1987; however, the veteran's 
claim file contains no treatment records for a low back 
disorder prior to 1986.  The January 2003 hearing transcript 
documents that neither the veteran nor the hearing officer 
was able to locate treatment records reflecting treatment for 
a low back disorder in 1978 or 1979.  However, even conceding 
the presence of such records, the evidence clearly indicates 
that the veteran did not expressly claim entitlement to 
service connection for a low back disorder, either formally 
or informally, until January 1987.  In fact, he does not 
assert otherwise.  It is his contention, in essence, that a 
claim for service connection for a low back disorder should 
have been inferred from prior VA treatment.

The statutes and regulations pertaining to veterans' benefits 
have created a "nonadversarial, ex parte, paternalistic 
system for adjudicating veterans' claims."  Collaro v. West, 
136 F.3d 1304, 1309-10 (Fed. Cir. 1998).  In adjudicating a 
claim for benefits VA is required to consider all statutory 
and regulatory provisions that may support entitlement to 
benefits, regardless of whether the veteran has raised or 
argued a particular issue.  Douglas v. Derwinski, 2 Vet. App. 
435, 439 (1992).  This mandate does not, however, "require 
[VA] to conduct an exercise in prognostication, but only 
requires that it consider all issues reasonably raised. . . 
."  Talbert v. Brown, 7 Vet. App. 352, 356 (1995).

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant that may 
be interpreted as applications or claims, formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.400(o)(2), 3.155(a) (2004); see also Servello v. Derwinski, 
3 Vet. App. 196, 198-200 (1992).  However, an informal claim 
must, at the very least, identify the benefit sought.  38 
C.F.R. § 3.155(a) (2004); see Dunson v. Brown, 4 Vet. App. 
327, 330 (1993).

The Board has examined communications from the veteran to the 
RO in an attempt to detect a claim, formal or informal, for 
service connection for a low back disorder prior to January 
29, 1987.  This effort has been unsuccessful, and the veteran 
has pointed to no such claim.  The veteran was in receipt of 
educational benefits prior to the 1987 claim; however, based 
on a review of those records, a claim for service connection 
for a low back disorder was not reasonably raised.  For the 
RO to infer such a claim would require an act of 
prognostication.  This is not a duty imposed upon VA.  See 
Talbert, supra; see also Buckley v. West, 12 Vet. App. 76, 81 
(1998) [VA must adjudicate all issues reasonably raised from 
the veteran's pleadings].

In his December 2004 hearing, the veteran stated that a VA 
doctor told him he should apply for VA benefits during the 
1978 treatment.  When asked whether he believed that he 
communicated to the doctor his intent to file a claim, he 
stated "Yes."  However, as stated above, there is no 
documentation of such an exchange; and, in any event, the 
veteran's assertion that he communicated his intent to file a 
claim is inconsistent with statements he made in the prior 
January 2003 hearing, as well as other statements made in the 
December 2004 hearing.  As noted above (at page three of the 
December 2004 hearing transcript), the veteran stated that a 
VA doctor told him he should apply, and that a service 
organization representative told him that he could apply, but 
that it probably wouldn't do any good.  In the January 2003 
hearing, the veteran stated essentially the same thing.  It 
is apparent from the veteran's statements that he was advised 
and understood that filing a claim was necessary; that he did 
not do so at that time; and that he did not in fact believe 
that he had filed a claim at that time.  

The fact of VA treatment for a back disorder, even if shown 
in the record, would not alone satisfy the requirement that 
the veteran file a claim or identify the benefit sought, even 
if the treatment was for the low back, but with no indication 
of intent to apply for compensation directed to the RO or the 
Board.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) 
[the mere presence of medical evidence in the record 
concerning a psychiatric condition did not establish intent 
on the part of the veteran to seek service connection for a 
psychiatric condition; rather, the veteran was required to 
assert the claim expressly or impliedly].  As service 
connection was not already in effect for a back disorder, the 
provisions of 38 C.F.R. § 3.157 would not assist the veteran.  
To the extent that the veteran contends that he was mislead 
or incorrectly advised by the VA doctor, the Board notes that 
erroneous advice given by a government employee cannot be 
used to estop the government from denying benefits.  McTighe 
v. Brown, 7 Vet. App. 29, 30 (1994); see also Harvey v. 
Brown, 6 Vet. App. 416, 424 (1994) [holding that a veteran 
was not entitled to education benefits based on his assertion 
that misleading or erroneous information was provided 
regarding education benefits].

In short, the veteran did not submit, and the record does not 
contain any document that can be construed as a claim for 
service connection for a low back disorder prior to January 
29, 1987.  Because the claim was submitted after his 
entitlement arose and long after service, the effective date 
is determined by the date of the claim.  See 38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  

The Board finds, therefore, that entitlement to an effective 
date prior to January 29, 1987, for the grant of service 
connection for a low back disorder is not shown as a matter 
of law.  Shields v. Brown, 8 Vet. App. 346, 349 (1995) [an 
earlier effective date cannot be granted in the absence of 
statutory authority, which requires the filing of a claim].  
See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [in a 
case where the law and not the evidence is dispositive, a 
claim must be denied because of the absence of legal merit or 
the lack of entitlement under the law].

To some extent, the veteran also appears to be raising an 
argument couched in equity in that he is contending that 
since he has suffered from a low back disability since he 
left service, he should be compensated for the entire period 
of time.  However, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  The Board further observes that 
"no equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 
Vet. App. 429, 432-33 (1992) [citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)].  The 
effective date assigned in this case is dictated by the date 
of filing of the veteran's claim.

The Board additionally notes that it does not doubt the 
veteran's sincerity in pursuing his claim and appreciates the 
contentions he and his representative have raised.  As 
explained, however, service connection is granted based on 
the filing of a claim, not on whether a disability may in 
fact have existed at some earlier point in time.  The law is 
clear in this regard.  In this case, the veteran's claim was 
filed in January 1987; the effective date of January 29, 1987 
was correctly assigned.   


ORDER

An effective date earlier than January 29, 1987 for the grant 
of service connection for a low back disorder is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


